DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant filed a Notice of Appeal and Pre-Brief Conference Request on 02/03/2022. Upon further consideration, the Final Rejection mailed on 10/04/2021 is withdrawn and a newly revised rejection including an alternative rejection over Tidd in view of Teeter is provided below. 
Applicant presented arguments regarding Tidd’s teaching of “providing a first foam body (SK1) which has a first structured surface” in claim 1. Applicant argues: 
	“As seen above, claim I requires in step (a) providing "a first foam body" which "has a
first structured surface." The claim further requires in (d) providing "a second foam body"
which "has a second structured surface." As is clear from this language, in each of these cases
the claim requires a single foam body which itself has a structured surface. This is not disclosed
or suggested by the Tidd reference. Rather, that reference requires a plurality of foam bodies,
each of which having a planar surface, which are combined to form a structured surface. See
Tidd at p. I ("there is provided a structural panel comprising: a plurality of layers of elongate
elements made of foamed plastics material"), p. 2 ("juxtaposing a plurality of said foamed
plastics elements in parallel touching relationship as a layer thereof on a non-planar former").
The Examiner appears to be applying a "layer" formed from a plurality of foam bodies in
Tidd to the "first foam body" required by the instant claims. This is an unreasonable
interpretation of the claim language, particularly in light of the specification as originally filed.
As set forth there, "the first foam body (SKI) is preferably provided in step a) by extrusion,
thermoforming and/or wire cutting." Specification at p. 4. "In the case of extrusion, a foamable
polymer is usually extruded from an extruder which comprises a shaping opening and on exit
from the shaping opening foams to give the first foam body (SKI)." Id In each of these options
it is clear that a single foam body is being formed. Id Further, the specification discloses that
"[f]or the purposes of the present invention, a 'structured surface' is a surface which has
depressions." Id at p. 5.”

Examiner respectfully disagrees. Claim 1 recites “providing a first foam body (SK1) which has a first structure.” Claim 1 does not require that the first foam body is a single structure. 


Applicant also refers to the Specification,  “in the case of extrusion, a foamable
polymer is usually extruded from an extruder which comprises a shaping opening and on exit from the shaping opening foams to give the first foam body (SKI).”  However, Examiner notes this statement is neither recited or suggested in the claims. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (MPEP 2111.01, II).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 17, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tidd (GB2188281B, already of record). 

a) providing a first foam body comprising of a plurality of foam elongate members to produce a first structured surface (Figure 3 item 20 and 22);
b) providing a first fiber material (Figure 3, item 26 and Pg 5, Ln 30-Pg 6, Ln 4); 
c) applying the first fiber material to at least part of the first structured surface of the first foam body  to give an intermediate having a first structured fiber surface which has the same profile as the first structured surface (Figure 3 and Pg 5, Ln 5-22); 
d) providing a second foam body which has a second structured surface whose profile is inverse to the profile of the first structured fiber surface of the intermediate (Pg 5 Ln 5-10);  and
e) applying the second structured surface of the second foam body to at least part of the first structured fiber surface of the intermediate to give the fiber-foam composite in which the first structured fiber surface of the intermediate and the second structured surface of the second foam body are joined to one another (Pg 5, Ln 30- Page 6, Ln 4).
	
Regarding claim 2, Tidd teaches the process as applied to claim 1, wherein the process further comprises repeating the steps a-e utilizing additional layers of foam and fiber material the fiber-foam composite to produce at a fiber-foam composite of eight layers (Pg 5, Ln 30- Pg 6, Ln 4).
Therefore, Tidd teaches:
 	f) providing the fiber-foam composite obtained in step e), wherein the composite has a third structured surface; 
g) providing a second fiber material;
h) applying the second fiber material to at least part of the third structured surface of the fiber-foam composite to give a fiber-foam composite having a second structured fiber surface which has the same profile as the third structured surface of the fiber-foam composite;

j) application of applying the fourth structured surface of the third foam body to at least part of the second structured fiber surface to give a fiber-foam composite in which the second structured fiber surface of the fiber-foam composite and the fourth structured surface of the third foam body are joined to one another.

Regarding claim 3, Tidd teaches the process as applied to claim 1, wherein the process further comprises repeating the steps a-e utilizing additional layers of foam and fiber material the fiber-foam composite to produce at a fiber-foam composite of eight layers (Pg 5, Ln 30- Pg 6, Ln 4), thereby the fiber-foam composite of step j) is recirculated to step f). 

Regarding claim 4, Tidd teaches the process as applied to claim 1, wherein the first fiber material is applied to the entire first structure surface of the first foam body (Figure 2).  

Regarding claim 5, Tidd teaches the process as applied to claim 2, wherein I) the first structured fiber surface from step c) has the same dimensions as the
second structured surface of the second foam body, and/or the fourth structured surface of the third foam body has the same dimensions as the second structured fiber surface from step h) (Figure 1, 3, and 4 and Pg 5, Ln 5-10).

Regarding claim 7, Tidd teaches the process as applied to claim 1, wherein I) at least step a) and step c) are carried out in direct succession and II) at least step a) and step c) are carried out continuously (Pg 5, Ln 30-Pg 6, Ln 4).

Regarding claim 9, Tidd teaches the process as applied to claim 2, wherein the I) the first foam body is provided in step a) by extrusion and  II) the second foam body is provided in step d) by extrusion (Pg 5, Ln 30-Pg 6, Ln 4). 

Regarding claim 10, Tidd teaches the process as applied to claim 2, wherein the profile of the first and second structured surface in steps a) and d), respectively, is zig-zag-shaped (Pg 3, Ln 24-30). 

Regarding claim 11, Tidd teaches the process as applied to claim 1, wherein I) the first fiber material consists of glass fiber (Pg 3, Ln 8-11 nad Pg 5, Ln 14-22) and III) the first fiber material comprises a size (Figure 3).

Regarding claim 12, Tidd teaches the process as applied to claim 2, wherein I) the second fiber material consists of glass fiber (Pg 3, Ln 8-11 and Pg 5, Ln 14-22) and III) the second fiber material comprises a size (Figure 3).

Regarding claim 13, Tidd teaches the process as applied to claim 2, wherein the first foam body and second foam body and provided in step a) and step d), comprises a thermoplastic polymer (e.g., high density polyurethane) (Pg 3, Ln 8-11 and Pg 5, Ln 14-22). 

Regarding claim 16, Tidd teaches the process as applied to claim 1, wherein the first fiber material is applied to the entire first structure surface of the first foam body (Figure 2).  

Regarding claim 17, Tidd teaches the process as applied to claim 2, wherein I) the fourth structured surface of the third foam body has the same dimensions as the second structure fiber surface from step h) (Figure 1, 3, and 4 and Pg 5, Ln 5-10).

Regarding claim 20, Tidd teaches the process as applied to claim 2, wherein the third foam body (SK3) is provided in step i) by extrusion (Pg 5, Ln 30-Pg 6, Ln 4). 



Regarding claim 22, Tidd teaches the process as applied to claim 2, wherein the third foam body provided in step i) comprises a thermoplastic polymer (e.g., high density polyurethane) (Pg 3, Ln 8-11  and Pg 5, Ln 14-22). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


	Claim 6 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tidd (GB2188281B, already of record), as applied to claim 1 and 2, respectively, in further view of Tsuruta (PG-PUB 2017/0001343).
Regarding claim 6, Tidd teaches the process as applied to claim 1, wherein the wet malleable fiber material is disposed over the layer and shaped to the non-planar surface of the foam layer (Pg 5, Ln 30- Pg 6, Ln 4). 
	Tidd does not explicitly teach I) the first fiber material is applied by means of a calendar in step c ). 
	Tsuruta teaches a compactor is configured to press a laminated sheet including
a release sheet and a semi-cured prepreg sheet attached to the first surface of the release sheet onto the top surface of a laminate base formed of at least one semi-cured prepreg sheet, from the second surface side of the release sheet of the laminated sheet, wherein the compactor comprises a calendar (Figure 11 and 14 and [0078]).  
	Both Tidd and Tsuruta teaches disposing a fiber reinforcement onto a surface. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism of laying a wet malleable mat over the layer and shaping the mat to the non-planar surface of the layer of Tidd with the compactor of Tsuruta, a functional equivalent mechanism for laying a wet fiber material and shaping the material to the surface. 



Regarding claim 18, Tidd teaches the process as applied to claim 2, wherein the wet malleable fiber material is disposed over the layer and shaped to the non-planar surface of the foam layer (Pg 5, Ln 30- Pg 6, Ln 4). 

	Tsuruta teaches a compactor is configured to press a laminated sheet including
a release sheet and a semi-cured prepreg sheet attached to the first surface of the release sheet onto the top surface of a laminate base formed of at least one semi-cured prepreg sheet, from the second surface side of the release sheet of the laminated sheet, wherein the compactor comprises a calendar (Figure 11 and 14 and [0078]).  
	Both Tidd and Tsuruta teaches disposing a fiber reinforcement onto a surface. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism of laying a wet malleable mat over the layer and shaping the mat to the non-planar surface of the layer of Tidd with the compactor of Tsuruta, a functional equivalent mechanism for laying a wet fiber material and shaping the material to the surface. 


Claim 8, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (GB2188281B, already of record), as applied to claim 1, in further view of Day (US 7,393,577).
	Regarding claim 8, Tidd teaches the process as applied to claim 1, wherein the wet fiber material can by virtue of its wetness or by other means be caused to set into the non-planar shape of the foam body to bond the layers together (Pg 7, Ln 22-27). 

	Tidd does not explicitly teach: 
I) the second structured surface of the second foam body is joined to at least part of the first structured fiber surface by adhesive bonding and/or welding in the fiber-foam composite obtained in step e), and/or
III) the second structured surface of the second foam body and/or the first structured fiber surface of the intermediate are heated by means of a heating element before step e) and are thereby joined to one another by a welding seam in the fiber-foam composite obtained in step e), and/or
V) an adhesive and/or a solvent is applied to the second structured surface of the

Day teaches a fiber-reinforced core panel formed from strips of plastics foam and layers of rovings, wherein fibrous reinforcements of both core and skins are impregnated or infused with an adhesive resin which flows, preferably under differential pressure, throughout all of the reinforcing materials and cures to form a rigid, load bearing structure (Col 12, Ln 43-53).

	Both Tidd and Day disclose a fiber-reinforced foam panel utilizing wet fibrous reinforcements. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed wetness composition of the fiber material of Tidd with an adhesive resin as taught by Day, a functionally equivalent composition used for impregnating a fiber reinforcement for bonding. 


Regarding claim 14, Tidd teaches the process as applied to claim 1, comprising chopping the resulting fiber-foam composite in a direction perpendicular to the layers (i.e., within the range 0° <a< 180°), thereby to form a plurality of right rectangular structural components each having its major faces perpendicular to the layers (Pg 2, Ln 16-20), wherein these chopped components (i.e., first cut fiber-foam composite and second cut fiber-foam composite) are assembled in abutting relationship at their long edge faces and bonded as a sandwich between the aluminum facing sheets (Figure 5 and Pg 6, Ln 5-14). Tidd teaches the integral panel is suitable for use a load bearing vehicle floor in a bus, lorry or load-carrying trailer (Pg 3, Ln 31- Pg 4, Ln 9). 

Tidd does not explicitly teach:
e-ii) providing a third fiber material,
e-iii) applying the third fiber material to the first cut surface of the first cut fiber-foam composite obtained in step e-i) to give a third fiber surface,


	Day teaches core panel is cut in a direction perpendicular to the length of the strips of closed cell foam (Figure 20-22 and Col 26, Ln 32-39) and the narrow cut panel are connected together using an adhesive fiberglass scrim (i.e., the first and second cut surface are connected to the fiberglass scrim). Day teaches the final panel can be used as the floor of a highway truck cab, the hull or transom of a boat, the roof of a factory building, or as a vehicular or pedestrian bridge deck (Col 10, Ln 49-65). 
	
Both Tidd and Day disclose a fiber-reinforced foam panel for use in a vehicle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the construction of the chopped fiber-foam composite of Tidd with the cut fiber-foam composite of Day, a functionally equivalent construction of chopped fiber-foam composite for use as a vehicle floor. 

Regarding claim 15, Tidd teaches the process as applied to claim 2, comprising chopping the resulting fiber-foam composite in a direction perpendicular to the layers (i.e., within the range 0° <a< 180°), thereby to form a plurality of right rectangular structural components each having its major faces perpendicular to the layers (Pg 2, Ln 16-20), wherein these chopped components (i.e., first cut fiber-foam composite and second cut fiber-foam composite) are assembled in abutting relationship at their long edge faces and bonded as a sandwich between the aluminum facing sheets (Figure 5 and Pg 6, Ln 5-14). Tidd teaches the integral panel is suitable for use a load bearing vehicle floor in a bus, lorry or load-carrying trailer (Pg 3, Ln 31- Pg 4, Ln 9). 

Tidd does not explicitly teach:
j-ii) providing a third fiber material,
j-iii) applying the third fiber material to the first cut surface of the first cut fiber-foam composite obtained in step e-i) to give a third fiber surface,


	Day teaches core panel is cut in a direction perpendicular to the length of the strips of closed cell foam (Figure 20-22 and Col 26, Ln 32-39) and the narrow cut panel are connected together using an adhesive fiberglass scrim (i.e., the first and second cut surface are connected to the fiberglass scrim). Day teaches the final panel can be used as the floor of a highway truck cab, the hull or transom of a boat, the roof of a factory building, or as a vehicular or pedestrian bridge deck (Col 10, Ln 49-65). 
	
Both Tidd and Day disclose a fiber-reinforced foam panel for use in a vehicle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the construction of the chopped fiber-foam composite of Tidd with the cut fiber-foam composite of Day, a functionally equivalent construction of chopped fiber-foam composite for use as a vehicle floor. 


Regarding claim 19, Tidd teaches the process as applied to claim 2, wherein the wet fiber material can by virtue of its wetness or by other means be caused to set into the non-planar shape of the foam body to bond the layers together (Pg 7, Ln 22-27). 

	Tidd does not explicitly teach: 
I) the fourth structured surface of the third foam body) is joined to at least part of the second structured fiber surface by adhesive bonding and/or welding in the fiber-foam composite obtained in step j), and/or
II) the fourth structured surface of the third foam body and/or the second structured fiber surface of the fiber-foam composite are heated by means of a heating element before step j) and thereby joined to one another by a welding seam in the fiber-foam composite obtained in step j), and/or


Day teaches a fiber-reinforced core panel formed from strips of plastics foam and layers of rovings, wherein fibrous reinforcements of both core and skins are impregnated or infused with an adhesive resin which flows, preferably under differential pressure, throughout all of the reinforcing materials and cures to form a rigid, load bearing structure (Col 12, Ln 43-53).

	Both Tidd and Day disclose a fiber-reinforced foam panel utilizing wet fibrous reinforcements. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed wetness composition of the fiber material of Tidd with an adhesive resin as taught by Day, a functionally equivalent composition used for impregnating a fiber reinforcement for bonding. 


Alternatively, claims 1-5, 7, 9-13, 16, 17, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (GB2188281B, already of record) in view of Teeter (US 6,713,008).  
Regarding claim 1, Tidd teaches a process for producing a fiber-foam composite, which comprises the following steps:
a) providing a first foam body comprising of a plurality of foam elongate members to produce a first structured surface (Figure 3 item 20 and 22);
b) providing a first fiber material (Figure 3, item 26 and Pg 5, Ln 30-Pg 6, Ln 4); 

d) providing a second foam body which has a second structured surface whose profile is inverse to the profile of the first structured fiber surface of the intermediate (Pg 5 Ln 5-10);  and
e) applying the second structured surface of the second foam body to at least part of the first structured fiber surface of the intermediate to give the fiber-foam composite in which the first structured fiber surface of the intermediate and the second structured surface of the second foam body are joined to one another (Pg 5, Ln 30- Page 6, Ln 4).

Tidd teaches the plurality of foam elongate members are assembled in parallel edge-touching relationship to form a layer (Page 5, Ln 30-34). 

Tidd does not teach a first foam body which has a first structure surface, wherein the first foam body is a single structure. 

A mere integration of multi-component structure to form a single integral structure, without any new or unexpected results, is obvious to one of ordinary skill in the art (MPEP 2144.04, V). Therefore, a mere integration of the plurality of foam elongate members of Tidd to form a single, integral structure would not have presented any new or unexpected results and would have been obvious to one of ordinary skill in the art. 

Additionally, Teeter teaches a process of producing a foam-fiber composite, comprising polyurethane foam structures with a sinusoidal-shaped surface (Figure 2, items 50 and 60; Col 5, Ln 15-25; and Col 5, Ln  51-60) and a structural fiber cloth that adopts the shape of the foam structures (Col 4,  Ln 39-48).


	
Regarding claim 2, Tidd in view of Teeter teaches the process as applied to claim 1, wherein the process further comprises repeating the steps a-e utilizing additional layers of foam and fiber material the fiber-foam composite to produce at a fiber-foam composite of eight layers (Tidd, Pg 5, Ln 30- Pg 6, Ln 4).
Therefore, Tidd teaches:
 	f) providing the fiber-foam composite obtained in step e), wherein the composite has a third structured surface; 
g) providing a second fiber material;
h) applying the second fiber material to at least part of the third structured surface of the fiber-foam composite to give a fiber-foam composite having a second structured fiber surface which has the same profile as the third structured surface of the fiber-foam composite;
i) providing a third foam body which has a fourth structured surface whose profile is inverse to the profile of the second structured fiber surface of the fiber-foam composite; and 
j) application of applying the fourth structured surface of the third foam body to at least part of the second structured fiber surface to give a fiber-foam composite in which the second structured fiber surface of the fiber-foam composite and the fourth structured surface of the third foam body are joined to one another.

Regarding claim 3, Tidd in view of Teeter teaches the process as applied to claim 1, wherein the process further comprises repeating the steps a-e utilizing additional layers of foam and fiber material the fiber-foam composite to produce at a fiber-foam composite of eight layers (Tidd, Pg 5, Ln 30- Pg 6, Ln 4), thereby the fiber-foam composite of step j) is recirculated to step f). 



Regarding claim 5, Tidd in view of Teeter teaches the process as applied to claim 2, wherein I) the first structured fiber surface from step c) has the same dimensions as the second structured surface of the second foam body, and/or the fourth structured surface of the third foam body has the same dimensions as the second structured fiber surface from step h) (Tidd, Figure 1, 3, and 4 and Pg 5, Ln 5-10).

Regarding claim 7, Tidd in view of Teeter teaches the process as applied to claim 1, wherein I) at least step a) and step c) are carried out in direct succession and II) at least step a) and step c) are carried out continuously (Tidd, Pg 5, Ln 30-Pg 6, Ln 4).

Regarding claim 9, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the I) the first foam body is provided in step a) by extrusion and  II) the second foam body is provided in step d) by extrusion (Tidd, Pg 5, Ln 30-Pg 6, Ln 4). 

Regarding claim 10, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the profile of the first and second structured surface in steps a) and d), respectively, is zig-zag-shaped (Tidd, Pg 3, Ln 24-30). 

Regarding claim 11, Tidd in view of Teeter teaches the process as applied to claim 1, wherein I) the first fiber material consists of glass fiber (Tidd, Pg 3, Ln 8-11 and Pg 5, Ln 14-22) and III) the first fiber material comprises a size (Tidd, Figure 3).

Regarding claim 12, Tidd in view of Teeter teaches the process as applied to claim 2, wherein I) the second fiber material consists of glass fiber (Tidd, Pg 3, Ln 8-11 and Pg 5, Ln 14-22) and III) the second fiber material comprises a size (Tidd, Figure 3).



Regarding claim 16, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the second fiber material is applied to the entire third structured surface of the fiber composite (Tidd, Figure 4). 

Regarding claim 17, Tidd in view of Teeter teaches the process as applied to claim 2, wherein I) the fourth structured surface of the third foam body has the same dimensions as the second structure fiber surface from step h) (Tidd, Figure 1, 3, and 4 and Pg 5, Ln 5-10).

Regarding claim 20, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the third foam body (SK3) is provided in step i) by extrusion (Tidd, Pg 5, Ln 30-Pg 6, Ln 4). 

Regarding claim 21, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the profile of the third and fourth structured surface in steps  f) and i), respectively, is zig-zag-shaped (Tidd, Pg 3, Ln 24-30). 

Regarding claim 22, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the third foam body provided in step i) comprises a thermoplastic polymer (e.g., high density polyurethane) (Tidd, Pg 3, Ln 8-11 andPg 5, Ln 14-22). 


	Alternatively, Claim 6 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tidd (GB2188281B, already of record) in view of Teeter (US 6,713,008), as applied to claim 1 and 2, respectively, in further view of Tsuruta (PG-PUB 2017/0001343).

	Tidd in view of Teeter does not explicitly teach I) the first fiber material is applied by means of a calendar in step c ). 
	Tsuruta teaches a compactor is configured to press a laminated sheet including
a release sheet and a semi-cured prepreg sheet attached to the first surface of the release sheet onto the top surface of a laminate base formed of at least one semi-cured prepreg sheet, from the second surface side of the release sheet of the laminated sheet, wherein the compactor comprises a calendar (Figure 11 and 14 and [0078]).  
	Both Tidd and Tsuruta teach applying a fiber mat over a surface. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism of laying a wet malleable mat over the layer and shaping the mat to the non-planar surface of the layer of Tidd with the compactor of Tsuruta, a functional equivalent mechanism for laying a wet fiber material and shaping the material to the surface. 



Regarding claim 18, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the wet malleable fiber material is disposed over the layer and shaped to the non-planar surface of the foam layer (Tidd, Pg 5, Ln 30- Pg 6, Ln 4). 
	Tidd does not explicitly teach I) the second fiber material is applied by means of a calendar in step h).
	Tsuruta teaches a compactor is configured to press a laminated sheet including
a release sheet and a semi-cured prepreg sheet attached to the first surface of the release sheet onto the top surface of a laminate base formed of at least one semi-cured prepreg sheet, from the second surface side of the release sheet of the laminated sheet, wherein the compactor comprises a calendar (Figure 11 and 14 and [0078]).  
	Both Tidd and Tsuruta teaches disposing a fiber reinforcement onto a surface. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism of laying a wet 


Alternatively, claim 8, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (GB2188281B, already of record) in view of Teeter (US 6,713,008), as applied to claim 1, in further view of Day (US 7,393,577).
	Regarding claim 8, Tidd in view of Teeter teaches the process as applied to claim 1, wherein the wet fiber material can by virtue of its wetness or by other means be caused to set into the non-planar shape of the foam body to bond the layers together (Tidd, Pg 7, Ln 22-27). 

	Tidd in view of Teeter does not explicitly teach: 
I) the second structured surface of the second foam body is joined to at least part of the first structured fiber surface by adhesive bonding and/or welding in the fiber-foam composite obtained in step e), and/or
III) the second structured surface of the second foam body and/or the first structured fiber surface of the intermediate are heated by means of a heating element before step e) and are thereby joined to one another by a welding seam in the fiber-foam composite obtained in step e), and/or
V) an adhesive and/or a solvent is applied to the second structured surface of the
second foam body and/or to the first structured fiber surface of the intermediate before step e) and the second structured surface of the second foam body and the first structured fiber surface of the intermediate are joined to one another by means of the adhesive and/or the solvent in the fiber-foam composite obtained in step e).

Day teaches a fiber-reinforced core panel formed from strips of plastics foam and layers of rovings, wherein fibrous reinforcements of both core and skins are impregnated or infused with an adhesive resin which flows, preferably under differential pressure, throughout all of the reinforcing materials and cures to form a rigid, load bearing structure (Col 12, Ln 43-53).



Regarding claim 14, Tidd in view of Teeter teaches the process as applied to claim 1, comprising chopping the resulting fiber-foam composite in a direction perpendicular to the layers (i.e., within the range 0° <a< 180°), thereby to form a plurality of right rectangular structural components each having its major faces perpendicular to the layers (Tidd, Pg 2, Ln 16-20), wherein these chopped components (i.e., first cut fiber-foam composite and second cut fiber-foam composite) are assembled in abutting relationship at their long edge faces and bonded as a sandwich between the aluminum facing sheets (Tidd, Figure 5 and Pg 6, Ln 5-14). Tidd teaches the integral panel is suitable for use a load bearing vehicle floor in a bus, lorry or load-carrying trailer (Tidd, Pg 3, Ln 31- Pg 4, Ln 9). 

Tidd does not explicitly teach:
e-ii) providing a third fiber material,
e-iii) applying the third fiber material to the first cut surface of the first cut fiber-foam composite obtained in step e-i) to give a third fiber surface,
e-iv) applying the second cut surface of the second cut fiber-foam composite obtained in step e-i) to the third fiber surface to give a fiber-foam composite in which the second cut surface is joined to the third fiber surface.

	Day teaches core panel is cut in a direction perpendicular to the length of the strips of closed cell foam (Figure 20-22 and Col 26, Ln 32-39) and the narrow cut panel are connected together using an adhesive fiberglass scrim (i.e., the first and second cut surface are connected to the fiberglass scrim). Day teaches the final panel can be used 
	
	Both Tidd and Day disclose a fiber-reinforced foam panel for use in a vehicle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the construction of the chopped fiber-foam composite of Tidd with the cut fiber-foam composite of Day, a functionally equivalent construction of chopped fiber-foam composite for use as a vehicle floor. 

Regarding claim 15, Tidd in view of Teeter teaches the process as applied to claim 2, comprising chopping the resulting fiber-foam composite in a direction perpendicular to the layers (i.e., within the range 0° <a< 180°), thereby to form a plurality of right rectangular structural components each having its major faces perpendicular to the layers (Tidd, Pg 2, Ln 16-20), wherein these chopped components (i.e., first cut fiber-foam composite and second cut fiber-foam composite) are assembled in abutting relationship at their long edge faces and bonded as a sandwich between the aluminum facing sheets (Tidd, Figure 5 and Pg 6, Ln 5-14). Tidd teaches the integral panel is suitable for use a load bearing vehicle floor in a bus, lorry or load-carrying trailer (Pg 3, Ln 31- Pg 4, Ln 9). 

Tidd does not explicitly teach:
j-ii) providing a third fiber material,
j-iii) applying the third fiber material to the first cut surface of the first cut fiber-foam composite obtained in step e-i) to give a third fiber surface,
j-iv) applying the second cut surface of the second cut fiber-foam composite obtained in step e-i) to the third fiber surface to give a fiber-foam composite in which the second cut surface is joined to the third fiber surface.

	Day teaches core panel is cut in a direction perpendicular to the length of the strips of closed cell foam (Figure 20-22 and Col 26, Ln 32-39) and the narrow cut panel are connected together using an adhesive fiberglass scrim (i.e., the first and second cut 
	
	
Both Tidd and Day disclose a fiber-reinforced foam panel for use in a vehicle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the construction of the chopped fiber-foam composite of Tidd with the cut fiber-foam composite of Day, a functionally equivalent construction of chopped fiber-foam composite for use as a vehicle floor. 


Regarding claim 19, Tidd in view of Teeter teaches the process as applied to claim 2, wherein the wet fiber material can by virtue of its wetness or by other means be caused to set into the non-planar shape of the foam body to bond the layers together (Tidd, Pg 7, Ln 22-27). 

	Tidd in view of Teeter does not explicitly teach: 
I) the fourth structured surface of the third foam body) is joined to at least part of the second structured fiber surface by adhesive bonding and/or welding in the fiber-foam composite obtained in step j), and/or
II) the fourth structured surface of the third foam body and/or the second structured fiber surface of the fiber-foam composite are heated by means of a heating element before step j) and thereby joined to one another by a welding seam in the fiber-foam composite obtained in step j), and/or
III) an adhesive and/or a solvent is applied to the fourth structured surface of the third foam body and/or to the second structured fiber surface of the fiber-foam composite before step j) and the fourth structured surface of the third foam body and the second structured fiber surface of the fiber-foam composite are joined to one another by means of the adhesive and/or the solvent in the fiber-foam composite obtained in step j).

Day teaches a fiber-reinforced core panel formed from strips of plastics foam and layers of rovings, wherein fibrous reinforcements of both core and skins are impregnated or infused with an adhesive resin which flows, preferably under differential pressure, throughout all of the reinforcing materials and cures to form a rigid, load bearing structure (Col 12, Ln 43-53).

	Both Tidd and Day disclose a fiber-reinforced foam panel utilizing wet fibrous reinforcements. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed wetness composition of the fiber material of Tidd with an adhesive resin as taught by Day, a functionally equivalent composition used for impregnating a fiber reinforcement for bonding. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HANA C PAGE/Examiner, Art Unit 1745